Citation Nr: 0724820	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran had active service from July 1966 to June 1970.  
He is reported to have died.  The appellant is the veteran's 
daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The appellant does not have a form or manifestation of 
spina bifida.


CONCLUSION OF LAW

The claim for entitlement to benefits under 38 U.S.C.A. § 
1805 for a child born with spina bifida is without legal 
merit.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.814(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

An April 2004 RO letter that preceded the initial 
adjudication advised the appellant of the types of evidence 
and/or information deemed necessary to substantiate her claim 
and the relative duties upon herself and VA in developing her 
claim.  She was specifically advised that Chapter 18 benefits 
were predicated on having a form or manifestation of spina 
bifida, and she was provided a medical definition of spina 
bifida.  

The appellant has submitted medical records showing that she 
manifests thoracolumbar scoliosis, and argues that this is a 
birth defect attributable to the veteran's presumed exposure 
to herbicides while serving in Vietnam.  She has reported the 
existence of additional medical records which the RO has been 
unable to obtain.  In September 2004, she cited in full the 
results from a scoliosis survey x-ray that she contends 
establishes a diagnosis of spina bifida.  However, the 
radiographic interpretation only diagnosed lumbar scoliosis 
and in no manner suggests that the appellant has a form or 
manifestation of spina bifida.  The facts as alleged by the 
appellant show that she lacks eligibility for the benefit 
being sought.  Any further notice or development of the claim 
would be futile as she is ineligible for the benefits sought 
as a matter of law.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  See also 
Johnson v. Brown, 8 Vet. App. 423, 427 (1995) (there no duty 
to obtain records which, if stating what is claimed by the 
appellant, would not provide the requisite evidence to 
substantiate the claim).

Chapter 18 of the United States Code provides for benefits 
for the children of Vietnam Veterans who are born with spina 
bifida.  The conditions covered include all forms and 
manifestations of spina bifida except spina bifida occulta.  
38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 3.814(c)(3) 
(2006).  VA's General Counsel has held that, for purposes of 
Chapter 18 benefits, the term spina bifida refers to a 
defective closure of the bony encasement of the spinal cord.  
VAOPGCPREC 5-99 (May 3, 1999).  See also Jones v. Principi, 
16 Vet. App. 219, 225-26 (2002).  VA shall pay a monthly 
allowance, based upon the level of disability, to or for a 
child who has been determined to be suffering from spina 
bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. 
§ 1805(a) (West 2002); 38 C.F.R. § 3.814(a) (2006).  

In this case, the appellant is shown to be a child of a 
Vietnam veteran.  The dispositive issue on appeal concerns 
whether she has a form or manifestation of spina bifida.  It 
is a well-settled principle that a lay person is not 
competent to speak to issues involving medical diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2006).  Her medical records show that 
she has thoracolumbar scoliosis with a sibling having a more 
severe form of scoliosis.  Her treating physician, in 
diagnosing lumbar scoliosis, apparently felt a need to bring 
the appellant's condition to the attention of VA.  This 
physician, however, did not diagnose or describe any 
abnormality of the lumbar spine as a form or manifestation of 
spina bifida.  The appellant has cited in full a September 
14, 2004 scoliosis survey x-ray, which is not associated with 
the claims folder, also indicating an impression of mild 
thoracolumbar scoliosis.  The medical records, and her 
recitation of the September 2004 x-ray results, do not 
reflect any findings suggestive of a defective closure of the 
bony encasement of the spinal cord.

The appellant essentially contends that her lumbar scoliosis 
is a birth defect attributable to the veteran's service in 
the Republic of Vietnam.  Even assuming the truth of her 
assertions, this type of birth defect is not covered under 
the provisions of 38 U.S.C.A. § 1802.  As a matter of law, 
her lumbar scoliosis is not the type of spinal column defect 
for which payment of compensation under 38 U.S.C.A. § 1805 is 
authorized.  The facts as alleged by the appellant do not 
suggest that she has a form or manifestation of spina bifida 
within the meaning of 38 U.S.C.A. § 1802.  Accordingly, the 
appellant's claim of entitlement to benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (that in case 
where law, as opposed to the facts, is dispositive of the 
claim, claim should be denied or appeal to Board terminated 
because of absence of legal merit or lack of entitlement 
under law). 

ORDER

The claim of entitlement to benefits under 38 U.S.C.A. § 1805 
for a child born with spina bifida is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


